Citation Nr: 1214131	
Decision Date: 04/18/12    Archive Date: 04/27/12

DOCKET NO.  09-20 857	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to February 25, 2002 for the award of dependent's educational assistance (DEA) benefits, to include on the basis of clear and unmistakable error (CUE).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Dan Brook, Counsel

INTRODUCTION

The Veteran served on active duty from July 1971 to March 1975.

This appeal to the Board of Veterans' Appeals (Board) arises from a rating decision of the Montgomery, Alabama Regional Office (RO) of the Department of Veterans' Affairs (VA).  The case comes to the Board from the Philadelphia RO which now has jurisdiction of the claims folder.


FINDINGS OF FACT

1.  The Veteran's claim for an earlier effective date for a 100 percent rating for his service-connected psychiatric disability was subject to a previous final denial by a March 2005 Board decision, which was upheld by subsequent decisions of the Court of Appeals for Veterans Claims (Court) and the Court of Appeals for the Federal Circuit (Federal Circuit).  

2.  For CUE purposes, prior rating decisions of record concerning entitlement to a higher rating for the Veteran's service-connected psychiatric disability are subsumed by the March 2005 Board decision.

3.  The Veteran's allegations of CUE in the earlier rating decisions have not been plead with sufficient particularity.  There is no allegation of error of law or fact that compels a different outcome.


CONCLUSION OF LAW

The criteria for an effective date prior to February 25, 2002 for an award of DEA benefits, to include on the basis of clear and unmistakable error, are not met.  38 U.S.C.A. §§ 5110, 7105 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.105, 3.400, 3.807, 20.1400, 20.1403 (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 to 5107, are not applicable to the instant appeal as it turns on a matter of law and not on the underlying facts or development of the facts.  See Manning v. Principi, 16 Vet. App. 534, 542 (2002).  The United States Court of Appeals for Veterans Claims (Court) found in Manning that the VCAA can have no effect on appeals that are decided on an interpretation of the law as opposed to a determination based on fact.  See Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).  The Board therefore finds that any deficiency in VA's VCAA notice or development action is harmless error.

II.  Factual Background

In a February 1998 rating decision, the RO, in pertinent part, continued a 10 percent rating for the Veteran's service-connected chronic anxiety neurosis.  In a March 2000 rating decision, the RO increased the rating for the chronic anxiety neurosis to 30 percent.  

In a January 2003 rating decision, the RO granted a total, 100 percent rating for the Veteran's service connected generalized anxiety disorder, effective February 25, 2002.  

In an April 2003 notice of disagreement, the Veteran argued that the February 1998, March 2000 and January 2003 decisions were in obvious error.  He contended that the medical evidence of record clearly supported the assignment of a 100% rating for his service-connected generalized anxiety disorder retroactive to April 1, 1998.   

In an attachment to a July 2003 Form 9, the Veteran contended that the VA committed clear and unmistakable error in the February 1998 rating decision in not applying the relevant statutes and regulations at the time his claim for increase was adjudicated.  The Veteran indicated that VA did not consider the length of his employment, complications arising from the employment or conditions of his discharge from his employers.  He also indicated that VA failed to consider and/or weigh the evidence fairly.  The Veteran argued that the medical records and evaluations clearly showed that a rating in excess of 70 percent and more nearly 100 percent was warranted as of March 1998.  

In a March 2005 decision, the Board denied entitlement to an effective date prior to February 25, 2002 for the award of a 100 percent rating for the Veteran's service connected generalized anxiety disorder.  The Veteran appealed this decision, and in a February 2007 decision, the U.S. Court of Appeals for Veterans Claims (Court) affirmed the Board's decision.  (This information is reported in a table in Volume 23 of the West Reporter of the Court's decisions.  Citations are with held for privacy purposes.) The Veteran once again appealed, and in an August 2007 order, the Federal Circuit dismissed the Veteran's claim, finding that it lacked jurisdiction.  (Again citations are with held for privacy purposes.)  

In a March 2005 claim, the Veteran indicated that in its decisions of 1976, 1978 and 1984, the RO failed in its duties to determine all potential claims applicable to him in relevant time periods and failed to apply all relevant laws and regulations.  The Veteran also contended that VA failed in its prior RO decisions to fulfill its statutory duty to assist.  Additionally, he contended that he never received any notification from VA of its decisions made in 1976, 1978, 1984 and 1997.  He indicated that he was not aware that VA had made an initial rating decision on his service-connected psychiatric disability and that he did not find out about the RO's decisions until years later when he received the 1998 rating decision.    

In a July 2006 rating decision, the RO granted basic eligibility to DEA benefits from March 23, 2006, finding that the Veteran was totally and permanently disabled due to his service-connected psychiatric disorder as of that date. 

In a July 2006 statement, the Veteran indicated that he believed that VA erred in its application of applicable laws and regulations when it rendered all prior decisions, including those issued in 1976, 1978, 1984, 1997, 1998, 2000 and 2002.   

In an August 2006 notice of disagreement, the Veteran contended that he had pending claims for clear and unmistakable error in the RO rating decisions from 1998 and 2000.   

In a March 2007 statement, the Veteran again alleged error in the aforementioned rating decisions and indicated that VA needed to apply the regulatory provisions of 38 C.F.R. § 4.130 and 38 C.F.R. § 4.129.  He also alleged error in the March 2005 Board decision on a number of different grounds.  

In a March 2008 statement, the Veteran indicated that he was seeking an effective date back to August 1997 for the award of a 100 percent rating for his psychiatric disorder.  He also indicated that he was alleging CUE in all prior decisions.  He contended that VA failed to afford him the benefit of the doubt in the prior decisions; failed to fully and sympathetically determine all potential claims, applying all regulations applicable; failed to "provide provision of 38 C.F.R. § 4.7 and 4.2."; failed to apply 38 C.F.R. § 4.1 and Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995); failed to apply 38 C.F.R. § 3.340 and 4.16(a) in his TDIU claim; failed to apply VAOPGCPREC 75-91 with regard to employability; and failed to address whether the Veteran was deficient in any of the six areas set forth in 38 C.F.R. § 4.130, Diagnostic Code 9411.  The Veteran noted that it appeared that the Board focused its analysis on one statement in the medical files stating that he was employable, rather than addressing the level of impairment caused by the Veteran's then current symptomatology.  

In a May 2008 rating decision, the RO granted an earlier effective date for the grant of eligibility for DEA benefits of February 25, 2002.  The RO found that review of the record showed that the Veteran was permanently and totally disabled due to his service-connected psychiatric disorder as of this date.  

III.  Law and Regulations

Survivors' and Dependents' Educational Assistance (DEA), under Chapter 35, Title 38, of the United States Code, is a program of education or special restorative training that may be authorized for an eligible person, such as a child of the Veteran, if the applicable criteria are met.  See 38 U.S.C.A. §§ 3500, 3501; 38 C.F.R. §§ 21.3020, 21.3021.  For the purpose of the Veteran's claim, basic eligibility to DEA benefits exists if a Veteran was discharged from service under conditions other than dishonorable, and has a permanent total service-connected disability.  38 C.F.R. § 3.807. 

The effective date for an increased rating will be the earliest date as of which it is factually ascertainable that an increase in disability had occurred, provided a claim is received within one year from such date; otherwise, the effective date for an increased rating will be the date of receipt of the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a)(b); 38 C.F.R. § 3.400(o). 

In Rudd v. Nicholson, 20 Vet. App. 296, 299-300 (2006), Court held that once a rating decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains CUE.  The Court noted that any other result would vitiate the rule of finality.  In other words, the Court has found that freestanding claims for an earlier effective date are impermissible. 

Final decisions may be reversed or amended where evidence establishes that CUE existed.  38 C.F.R. § 3.105(a).  If VA fails to comply with certain procedural requirements, including providing written notice to the claimant (and the representative, if any) of the decision in question, and an explanation of the procedure for obtaining review of the decision, then the claim remains open and is not final.  Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).  See also Hauck v. Brown, 6 Vet. App. 518, 519 (1994).  With respect to providing notice of a prior decision, for the purpose of determining whether it was final for CUE adjudication, there is a presumption of administrative regularity that notice of a decision was properly mailed.  This presumption may be overcome by clear evidence but not by a mere allegation of nonreceipt.  See Tablazon, 8 Vet. App. 359 (1995); Mindenhall v. Brown, 7 Vet. App. 271 (1994).

The Court has propounded a three-pronged test to determine whether clear and unmistakable error is present in a prior determination: (1) "[E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) [quoting Russell v. Principi, 3 Vet. App. 310, 313-14   (1992) (en banc)]. 
 
Examples of situations that are not clear and unmistakable error include the following: (1) Changed diagnosis.  A new diagnosis that "corrects" an earlier diagnosis considered in a Board decision; (2) Duty to assist.  The Secretary's failure to fulfill the duty to assist under 38 U.S.C.A. § 5107(a); and, (3) Evaluation of evidence.  A disagreement as to how the facts were weighed or evaluated.  See 38 C.F.R. § 20.1403(d). 

Generally, a motion for CUE must set forth clearly and specifically the alleged CUE, or errors, of fact or law in the prior decision, the legal or factual basis for such allegations, and why the result would have been manifestly different but for the alleged error.  Non-specific allegations of failure to follow regulations or failure to give due process, or any other general, non-specific allegations of error, are insufficient to satisfy these requirements.  38 C.F.R. § 20.1404(b).

Broad-brush allegations of failure to follow the regulations" or failure to give due process" are insufficient.  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993).  A disagreement as to how the facts were evaluated is also insufficient.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).  Additionally, allegations that the VA failed in its duty to assist are, as a matter of law, insufficient to plead CUE.  Caffrey v. Brown, 6 Vet. App. 377, 383-84 (1994) ("an incomplete record, factually correct in all other respects, is not clearly and mistakably erroneous").

An allegation that the RO did not consider a certain piece of favorable evidence, by itself, is insufficient to properly plead CUE.  See e.g., Gonzales v. West, 218 F.3d. 1378, 1381 (Fed. Cir. 2000) (holding in the context of a CUE claim that absent specific evidence indicating otherwise, all evidence contained in the record at the time of the RO's determination of service connection must be presumed to have been reviewed by VA and no further proof of such review is needed.    

When a determination of the AOJ is "appealed to and affirmed by" the Board, it is "subsumed" by the Board's decision.  38 C.F.R. § 20.1104.  Not only is an appealed RO decision subject to subsuming, but an unappealed RO decision, which is later reviewed de novo by the Board, is also subsumed by the Board decision, and that RO decision is not subject to CUE by the RO.  Donovan v. Gober, 10 Vet. App. 404, 407-09 (1997), aff'd sub nom. Donovan v. West, 158 F.3d 1377 (Fed. Cir. 1998).  For an unappealed RO decision to be subsumed by a later Board decision, the substance of the claim must have been the same, even if the later Board decision recharacterized the issue.  See e.g. Brown v. West, 203 F.3d 1378, 1381 (Fed. Cir. 2000).  The effect of subsuming is that, as a matter of law, no claim of CUE can exist with respect to that RO decision.  Duran v. Brown, 7 Vet. App. 216, 224 (1994); accord, Johnston v. West, 11 Vet. App. 240, 241 (1998).   

All final Board decisions are subject to revision for CUE except: (1) decisions on issues which have been appealed to and decided by a court of competent jurisdiction; and (2) decisions on issues which have been subsequently decided by a court of competent jurisdiction.  38 C.F.R. § 20.1400(b).  In this regard, the Court has reasoned that where it affirms a determination by the Board on a particular issue, the Board's decision is replaced by the decision of the Court on that issue and, thus, there is no longer a decision by the Board subject to revision.  See Disabled American Veterans v. Gober, 234 F.3d 682, 693 (Fed. Cir. 2000); see also May v. Nicholson, 19 Vet. App. 310 (2005).

IV.  Analysis

In asserting that he is entitled to an earlier effective date for the 100 percent rating for psychiatric disability (the necessary precursor to establishing a total and permanent rating and entitlement to DEA benefits), the Veteran has put forth three essential contentions.  He has contended that an earlier effective date is warranted based simply on a review of the record without any consideration of CUE; that an earlier effective date is warranted based on CUE in the March 2005 Board decision; and that an earlier effective date is warranted based on CUE in earlier rating decisions.  

Regarding the first contention, once a decision which establishes an effective date becomes final, the only way that such a decision can be revised is if it contains CUE.  In the instant case, the March 2005 Board decision, which denied entitlement to a 100 percent rating for psychiatric disability prior to February 25, 2002, became final after it was upheld by the subsequent decisions of the Court and the Federal Circuit.  Due to this finality, a general, freestanding claim for an effective date earlier than February 25, 2002 for this rating (again, a necessary precursor to assignment of a total and permanent rating and entitlement to DEA benefits), which does not allege CUE is impermissible.  Thus, the Veteran's contentions, which are not based on an allegation of CUE cannot establish a basis for assigning an effective date prior to February 25, 2002 for the 100 percent rating.  Rudd, 20 Vet. App. 296, 299-300 (2006).  There can be no claim as to CUE for the Board decision as it was affirmed by the Court, thus prohibiting revision as set out above.

In this regard, the Board also does not find credible the Veteran's assertion that he did not receive notice of the earlier rating decisions prior to the February 1998 decision.  Notably, the record clearly shows that he corresponded with VA in relation to the January 1976 decision by indicating that he desired to receive VA compensation in October 1977.  Also, he clearly did receive the notice of the February 1998 decision, the January 2003 decision and the March 2005 Board decision.  Accordingly his earlier claims for increase did not remain open.  Additionally, given that the Veteran's notice argument is not part of a motion for CUE, it must be considered as part of the impermissible freestanding claim for an earlier effective date for a total rating.  Similarly, although the Veteran appears to argue that he should have been awarded a TDIU rating prior to February 25, 2002, as such claim, when explicitly raised or when raised by the record, is part and parcel of the claim for increase, this current argument for an earlier effective date for a total rating must also be considered to be part of the impermissible freestanding effective date claim.  See Rice v. Shinseki, 22 Vet. App. at 447.  (The Board notes that the Veteran has not made a properly plead allegation of CUE in a specific, earlier rating decision based on failure to consider him for a TDIU rating).  

Regarding the second contention, decisions on issues which have been appealed to and decided by a court of competent jurisdiction may not be the subject of a motion for CUE.  38 C.F.R. § 20.1400(b).  Thus, as the appeal of the March 2005 Board decision was subsequently affirmed by the Court and then dismissed by the Federal Circuit, there is no basis for allowing a motion for CUE in relation to this decision.  Accordingly, this line of argument cannot form a basis for assignment of an effective date prior to February 25, 2002.  

Regarding the third contention, the Board finds that the earlier rating decisions are effectively subsumed by the March 2005 Board decision.  Notably, the January 2003 rating decision is specifically subsumed by it as this is the actual rating decision originally appealed to the Board.  Also, the Board, in issuing the March 2005 decision, essentially considered the same issue as that considered in the earlier 1998 and 2000 decisions, entitlement to an increased (up to 100 percent) rating for the service-connected psychiatric disorder.  It also effectively considered the same pertinent evidence.  Additionally, the earlier, pertinent decisions referred to by the Veteran dealt with the same issue of the appropriate rating for the psychiatric disorder and are also, arguably subsumed by the Board decision.

Furthermore the Board finds that the Veteran has not alleged CUE in these decisions with the necessary specificity.  He has predominantly painted his contentions with an extremely broad brush, simply applying general allegations to all the prior decisions, including failure to follow certain regulations, disagreeing with how the facts were evaluated and claiming that VA failed in its duty to assist, all of which are insufficient to plead CUE.  He was a little more specific in relation to the February 1998 decision, indicating that VA did not consider and/or weigh the evidence fairly by not considering the length and circumstances of his employment and the conditions of his discharge from his employer.  However, as noted above, expression of disagreement concerning how the facts were evaluated or the weighing of the evidence is insufficient to plead CUE.  Similarly, an allegation that the RO did not consider a certain piece of favorable evidence, in and of itself, is also insufficient to plead CUE.  Thus, as the Veteran has not plead CUE in any of the rating decisions with sufficient particularity, the Board may not entertain his motion, coupled with the fact they were subsumed by the prior March 2005 Board decision.

In summary, given that a freestanding claim for an earlier effective date, which does not allege CUE is impermissible; given that the March 2005 Board decision cannot be subject to a CUE motion and subsumes the earlier rating decisions pertaining to higher ratings for the service-connected psychiatric disability; and given that the Veteran's motion for CUE in the earlier rating decisions was not plead with sufficient particularity, the Board has no basis for assigning an effective date prior to February 25, 2002 for a 100 percent rating for the Veteran's service connected psychiatric disorder.  Accordingly, as this is a necessary predicate for assigning an earlier effective date for entitlement to a total, permanent rating, and thus entitlement to DEA benefits, the Veteran's claims must be denied due to lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

    
ORDER

An effective date prior to February 25, 2002 for the award of dependent's educational assistance benefits is denied.    


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


